TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00005-CV



                                     In re Ramon Cavazos Jr.


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Relator Ramon Cavazos Jr., an inmate, has filed a pro se motion in this Court entitled

“Nunc Pro Tunc Request for Order to Correct Records.” Looking to the substance of Cavazos’s

motion, rather than its title or form, we construe his motion as a petition for writ of mandamus. See

Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (concluding courts look at

substance of pleading rather than its caption or form to determine its nature). Cavazos asks the Court

to issue an order to the Texas Department of Corrections, Institutional Division, and the Texas Board

of Pardons and Paroles, compelling these entities to correct the judgment in his underlying

conviction so that he may receive review of his eligibility for parole.

               We do not have jurisdiction to grant the relief that Cavazos seeks. The Court does

not have mandamus jurisdiction over the Texas Department of Criminal Justice, the Texas Board

of Pardons and Paroles, or the personnel of these entities. By statute, this Court has the authority to

issue a writ of mandamus only against “a judge of a district or county court in the court of appeals

district” and other writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code

§ 22.221. The Texas Department of Corrections and the Texas Board of Pardons and Paroles are
not entities against which this Court has the power to issue a writ of mandamus. In addition,

Cavazos has not demonstrated that the exercise of our writ power is necessary to enforce this

Court’s jurisdiction.

               Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.

See Tex. R. App. P. 52.8(a).



                                              _______________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: January 23, 2015




                                                 2